Name: Council Regulation (EEC) No 4179/87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for apricot pulp falling within code No ex 2008 50 91 of the combined nomenclature and originating in Tunisia (1988)
 Type: Regulation
 Subject Matter: Africa;  tariff policy
 Date Published: nan

 No L 399 / 1931 . 12 . 87 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 4179/ 87 of 21 December 1987 opening and providing for the administration of a Community tariff quota for apricot pulp falling within code No ex 2008 50 91 of the combined nomenclature and originating in Tunisia (1988 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , of the Community and Statistics of Trade between Member States ; whereas , from the date given above, the combined nomenclature should be used for the description of the products covered by this Regulation; Whereas equal and continuous access to the abcrvementioned quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports of the product in question into all the Member States until the quota is exhausted ; whereas , in the present case , this quota should not be allocated among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to the procedure specified in Article 1 (2); whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used and inform the Member States accordingly ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation relating to the administration of the quota shares allocated to that economic unionmay be carried out by any of its members , Whereas the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (*), as supplemented by the Additional Protocol to that Agreement ( 2 ), provides for the opening by the Community of an annual Community tariff quota of 4 300 tonnes of apricot pulp falling within code No ex 2008 50 91 of the combined nomenclature and originating in Tunisia ; Whereas , within the limits of this tariff quota , customs duties are to be abolished progressively over the same periods and in accordance with the same timetables as those laid down in Articles 75 and 243 of the Act of Accession of Spain and Portugal ; whereas , for 1988 , the quota duty is to be equal to 62,5% of the customs duty actually applied in respect of third countries ; whereas , within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic are to apply customs duties calculated in accordance with Council Regulation (EEC) No 2573 / 87 of 11 August 1987 laying down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt , Jordan , Lebanon , Tunisia and Turkey on the other ( 3 ); whereas the Community tariff quota in question should therefore be opened for 1988 ; HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1988 , the customs duty applicable to imports into the Community of the following products originating in Tunisia shall be suspended at the level indicated and within the limits of a Community tariff quota as shown below: Whereas the Community has adopted, with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the Nomenclature of Goods for the External Trade Statistics H OJ No L 265 , 27 . 9 . 1978 , p. 1 . ( 2 ) OJ No L 297 , 21 . 10 . 1987 , p . 36 . ( 3 ) OJ No L 250 , 1 . 9 . 1987 , p. 1 . No L 399 / 20 Official Journal of the European Communities 31 , 12 . 87 Order No CN code Description Amount of quota(tonnes ) Quota duty (% ) 09.1203 2008 Fruits , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included : 2008 50  Apricots :   Not containing added spirit : \    Not containing added sugar , in immediate packings of a net content : ex 2008 50 91     Of 4,5 kg or more :  Apricot pulp 4 300 10,6 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered with the customs authorities for free circulation . 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with Regulation (EEC) No 2573 / 87 . 2 . If an importer gives notification of imminent imports of the product in question into a Member State and applies to take advantage of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against their quota shares . Article 4 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 2 1 . Member States shall take all appropriate steps to ensure that their drawings pursuant to Article 1 ( 2 ) enable imports to be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the product concerned have free access to the quota for such time as the residual balance of the quota volume so permits . Article 5 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER